Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claim objection:
Claim 1 line 9, the recitation “the same surface” lacks antecedent basis and should be changed to – a same surface –

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Lindloff (USPUB. 2021/0024162 A1) is the closet art to the claimed invention.  However, Lindloff does not explicitly teach a saddle riding vehicle comprising a pivot frame configured to support a swing arm, a step bracket attachment section continuous with a lower side of the pivot frame, and a step bracket attached to an outer surface of the step bracket attachment section outside in a vehicle width direction and configured to support a step,
wherein the outer surface of the step bracket attachment section is provided further inside in the vehicle width direction than outer surfaces of the pivot frame outside in the vehicle width direction, and
an outer surface of the step bracket outside in the vehicle width direction is disposed to be arranged on a same surface as the outer surfaces of the pivot frame (emphasis added).

 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611